The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Action
Election
This application has been examined. Note is made of the election by applicant of the design shown in Group I (Figs. 1.1-1.6). Accordingly, the design shown in Group II (Figs. 2.1-2.6) stands withdrawn from further prosecution before the Examiner, the election having been made without traverse in the papers received 03/09/2022. 37 CFR 1.142(b).
Drawings
Per the election, Figures 2.1-2.6 are hereby canceled by the examiner.
The reproductions received on 03/09/2022 are objected to because the replacement drawings disclose impermissible matter. Hague Administrative Instructions Section 402(c) indicates that “explanatory text or legends in the representation” are not permitted. The applicant must amend the reproductions to remove this matter. As an example, Fig. 1.1 is shown with the impermissible matter lined through.

    PNG
    media_image1.png
    804
    508
    media_image1.png
    Greyscale

Specification
The specification is objected to for the following reasons:
A.	The descriptive paragraph immediately following the descriptions of the reproductions is objected to because it describes matters directed to function or mechanical aspects of the design. These descriptions are not permitted in the specification and must be canceled by the applicant. MPEP 1503.01, subsection II.
B.	The claim is objected to because it includes extraneous language (see 37 CFR 1.1025). The applicant must amend the claim for proper form. The examiner suggests the following language as an appropriate and acceptable replacement; “Claim: the ornamental design for a drone aircraft, as shown and described.”
Claim Rejection – 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the drawings disclose features that have not been definitively described by the views provided. These views would not allow one skilled in the art to determine the exact configuration of the design, including shape, contours, features, and depths of elements, without resorting to conjecture. Specifically;
The replacement reproductions are of low resolution and quality which renders the details of contours and features largely unreadable to the viewer. As the reproductions constitute the whole disclosure of the design, it is of utmost importance that they be well executed both as to clarity of showing and completeness so that nothing regarding the design sought to be patented is left to conjecture. The examiner notes that the original reproductions were sufficient in this regard and the applicant may wish to respond with copies of the original reproductions as replacement reproductions in response to this rejection. An analysis of the replacement reproduction for Fig. 1.6 is shown below. The issues related to quality indicated in this view are present in all of the replacement views.

    PNG
    media_image2.png
    637
    1482
    media_image2.png
    Greyscale

If new drawings are submitted in an attempt to overcome this rejection, care must be exercised to avoid the introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. The original drawing disclosure represents the claimed design. All features, elements, and lines as presented are the basis from which examination of the claim is conducted. It is critical that the original disclosure filed with the office be of the highest quality, and be the most accurate rendering of the claimed design as possible. The overall design as well as that of individual features must be rendered in such a way that no amount of conjecture is necessary in understanding the claim. New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. It is possible that the removal of lines showing changes in elevation in CAD drawings, which cannot be clearly understood to be such without resorting to conjecture, may also introduce new matter.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on). (See 37 CFR 1.1026 and MPEP 2909.02.) Thus the numbering convention used in the original submission should not be amended when responding to this Office action.

HOW TO RESPOND TO THIS PTO OFFICE ACTION
You should keep this letter for your files; do not send it back to the Office. If you do not have copies of the application as filed, the examiner (see phone number below) can provide a copy because it will be difficult to continue to work on this application without a copy.
If, after reviewing the Office action (this letter), you elect to continue prosecution of the application, you must submit a reply to the action and request reconsideration or further examination, with or without amendment. In order to be entitled to reconsideration or further examination, you must make this request for reconsideration or further examination in writing. The response must distinctly and specifically point out the supposed errors in the Office action and must respond to every objection and rejection in the Office action. If the examiner has rejected the claim over prior art (an article or articles which were previously invented), a general statement that the claim is patentable without specifically pointing out how the design patentably distinguishes from the prior art does not comply with the rules.
In all cases where the examiner has said that a response to a requirement is necessary, or where the examiner has indicated patentable subject matter, the response must either comply with the requirement(s) or specifically argue each one that is not complied with.
When sending the response to this Office action, you should label all papers, except drawings, "RESPONSE/AMENDMENT" and have the following items of information prominently displayed (in the upper right- or left-hand corner):
1.	Serial number (checked for accuracy).
2.	Group Art Unit number (copied from filing receipt or most recent Office action).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
The above information should be added to the back of all drawing sheets submitted.
Certificate of Mailing
You are responsible to make sure that the response is received at the PTO before the expiration of the time set which runs from the mailing date (found on the first page of this action). If that does not happen, the application will be considered abandoned. To ensure that a critical date is not missed, if the response is mailed (in the United States Postal Service) before the response time has expired, you may include a "Certificate of Mailing" in your correspondence, to certify that the response is being mailed on a given date. This certification establishes that the response is timely, if it was mailed before the period for response had expired. A Certificate of Mailing is not the same as Certified Mail. A suggested format for a certificate follows.
“I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: Commissioner for Patents, P.O. Box 1450 Alexandria, VA 22313-1450, on_________________ (date).”
Name of Applicant, Assignee, or Registered Representative		 
Signature 	
Date 	
In order for you to receive a receipt that establishes the date on which his response was received in the Office, please include a stamped, self-addressed postcard that lists the types of papers submitted with your response (for example, the serial number and your name [ALWAYS], 2 pages of response, 3 sheets of drawings, 1 page of a declaration/oath, etc.) on the message side. This postcard will be stamped with the date of receipt and mailed back to you; this postcard is evidence that the response was received in the Office on that date.
If you do not respond within the time for response
In the event that you are not able to respond within the period for response set in the Office action, the application may still be prevented from becoming abandoned if the response is filed within six months from the mail date of the Office Action. This extension of the period is permitted only if requested and the appropriate fee for an extension of time is included. The Office charges separate fees for each month of extension of time needed to respond to an Action; the fees are set by rule, and could change. To encourage promptness, the fees are larger for the larger amounts of time. You may call the examiner who will provide the fee information if an extension of time is necessary.
Change of address
If you change your mailing address or move, you must notify the Office promptly of your new address. Failure to do so will result in future communications being sent to the old address; and, if you do not receive a communication and fail to file the required response, the application could become abandoned. Notification should be specific to each pending application (identified as noted above) and should be the subject of a single letter, entitled “Change of Address.”
How to Amend an Application
To revise the specification and claim to present your application in proper form, use the following guidance. While your application can be revised (amended) to make it clearly understandable, no subject matter can be added that was not disclosed in the application as originally filed. This is called “new matter” and is prohibited by Title 35, United States Code, Section 132 and Title 37, Code of Federal Regulations, Section 1.121(f). The election of an embodiment for further prosecution as a result of a restriction requirement by the examiner does not constitute new matter.  
Normally, you do not need to make an amendment unless the examiner requires or suggests it in an Office action. To make an amendment(s) to the text of an application, you must send a paper to the Office directing that a specified amendment(s) be made. The paper should be conspicuously titled AMENDMENT, and identified as described in the section above entitled “How to Respond to this PTO Office Action.” Amendments must be made that apply to entire paragraphs or sections, such as the specification. The following procedures must be followed when making amendments to your application.
Begin on separate sheets:
Each section of an amendment (e.g., Claim Amendments, Specification Amendments, Remarks) should begin on a separate sheet. For example, in an amendment containing a.) Introductory comments, b.) Amendments to the claims, c.) Amendments to the specification, and d.) Remarks, each of these sections should begin on a separate sheet. 
A) Amendments to the specification: 
An amendment to the specification may be made by presenting a replacement paragraph, section or substitute specification marked up to show changes made relative to the immediate prior version. The changes in any amended specification should be shown by strikethrough (for deleted matter) or underlining (for added matter).
B) Amendments to the claim:
An amendment to the claim must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim should be shown by strikethrough (for deleted matter) or underlining (for added matter).
C) Amendments to drawing figures:
Drawing changes may be made by presenting replacement figures which incorporate the proposed changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented in remarks section of the amendment, and may be accompanied by a marked-up copy of one or more of the figures being amended, with annotations. If changes to the drawing figure(s) are not approved by the examiner, you will be informed in the next Office action. Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended. Any marked-up (annotated) copy showing changes must be labeled “Annotated Marked-up Drawings” and accompany the replacement sheet in the amendment (e.g., as an appendix). The figure or figure number of the amended drawing should not be labeled as “amended.” If the changes to the drawing figure(s) are not accepted by the examiner, you will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless you are notified.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at joseph.kukella@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed call. When proposing a day and time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
•	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Facsimile to the USPTO's Official Fax Number (571-273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
Conclusion
In conclusion this application stands rejected under 35 USC 112(a) and (b).
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this letter.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913